Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communication entered 07/19/2021.
Priority
This application, filed on 12/19/2019, Pub. No. US 2020/0240991 A1, published 07/30/2020, is a continuation of application Ser. No 14/459,221, filed 08/13/2014, Publication No. US 2015/0044693 A1, now abandoned, which is a continuation of application No. 13/427,764, Publication No. US 2012/0190047 A1, filed on 03/22/2012, now US Patent 8,841,136, issued 09/23/2014, which is a division of Application No. 12/604,249, Publication No. US 2010/0173427 A1, filed October 22, 2009, now U.S. Patent 8,168,756, issued 05/01/2012, which application claims benefit of U.S. Provisional Patent Application No. 61/108,369 filed October 24, 2008.
Status of Claims
Claims 48-70 are currently pending.  Claims 1-47 have been originally filed.  Claims 1-47 have been cancelled, and new Claims 48-64 have been added, as set forth in Applicant’s Preliminary amendment filed 04/15/2020.  Claims 48-64 have been subject to restriction and/or election requirement mailed 10/07/2020.  Claims 49-51 and 56-64 have been withdrawn from further consideration as being drawn to a nonelected invention/species.  Claims 48 and 53 have been amended, and new Claims 65-70 have been added, as set forth in Applicant’s amendment filed 07/19/2021.  Claims 49-51 and 56-64 are cancelled, as set forth in Examiner’s amendment below.  Claims 48, 52-55 and 

Withdrawn Objections/Rejections
I.	The objections to the disclosure is withdrawn in view of Applicant’s amendment.
II.	The objections to and rejections of the claims set forth in the previous Office Action mailed 01/26/2021 are withdrawn in view of Applicant’s amendment of the claims, argument and submission of the Terminal Disclaimer over U.S. Patent No. 8,841,136, issued 09/23/2014, which has been filed and approved on 07/19/2021.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Rudy J. Ng on 09/03/2021. 
Claims 49-51 and 56-64 are cancelled.

Withdrawal of Restriction/Election Requirement
Claims 48, 52-55 and 65-70 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 10/07/2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 48, 52-55 and 65-70 are allowed and renumbered as Claims 1-11.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 48, 52-55 and 65-70 are allowed because the prior art does not teach or fairly suggest the instantly claimed compounds.
A nonstatutory double patenting rejection over Claims 9-11 and 23-25 of U.S. Patent 8,168,756 issued 05/01/2012, which rejection is necessitated by Applicant's amendment of the claims entered 07/19/2021, is overcome by the Terminal Disclaimer filed and approved 09/03/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641